      Case 3:21-cv-00524-DJN Document 1 Filed 08/13/21 Page 1 of 8 PageID# 17




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


 Devon Clarke,
 Jessica Williams, and
 Kyon Brown,

                                Plaintiffs,

 v.                                                                            3:21cv524
                                                              CIVIL ACTION NO. -----
 Guest Services, Inc., Guest Services Company of
 Virginia, LLC, and Guest Services Management,
 LLC


                                Defendants.


                                           COMPLAINT

         Plaintiffs Devon Clarke, Jessica Williams, and Kyon Brown respectfully move for

judgment against Defendants Guest Services, Inc., Guest Services Company of Virginia, LLC,

and Guest Services Management, LLC, (collectively "Guest Services" or "Defendants") as

follows:

                                              Introduction

         1.     This is a claim for racial discrimination in violation of 42 U.S.C. § 1981, et seq.

         2.     Plaintiffs are African American and former employees of Defendants who were

denied equal compensation in the form of promised raises and merit pay increases because of

race.

                                      Jurisdiction and Venue

         3.     Jurisdiction is founded upon 28 U.S.C. § 1331 as this Court has original

                                                   1
Case 3:21-cv-00524-DJN Document 1 Filed 08/13/21 Page 2 of 8 PageID# 18
Case 3:21-cv-00524-DJN Document 1 Filed 08/13/21 Page 3 of 8 PageID# 19
Case 3:21-cv-00524-DJN Document 1 Filed 08/13/21 Page 4 of 8 PageID# 20
Case 3:21-cv-00524-DJN Document 1 Filed 08/13/21 Page 5 of 8 PageID# 21
Case 3:21-cv-00524-DJN Document 1 Filed 08/13/21 Page 6 of 8 PageID# 22
Case 3:21-cv-00524-DJN Document 1 Filed 08/13/21 Page 7 of 8 PageID# 23
Case 3:21-cv-00524-DJN Document 1 Filed 08/13/21 Page 8 of 8 PageID# 24
